   Case: 4:19-cv-03303-RLW Doc. #: 1 Filed: 12/20/19 Page: 1 of 3 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI

ALAN PRESSWOOD, D.C., P.C.,       )
individually and on behalf of all others
                                  )
similarly-situated,               )
                                  )
      Plaintiff,                  )
                                  )
vs.                               )                 Case No.
                                  )
BIOSENSE MEDICAL DEVICES, LLC, )
SCOTT ANTHONY CLIMES,             )
PATRICIA A. CLIMES, and JOHN DOES )
1-10,                             )
                                  )
      Defendants.                 )

                                   NOTICE OF REMOVAL

       Defendants Scott Anthony Climes and Patricia A. Climes (“Defendants”) hereby file their

Notice of Removal of the above-captioned case to this Court and, and in support of removal,

respectfully state as follows:

       1.      Defendants are named as defendants in Civil Action No. 19SL-CC04995 filed in

the Circuit Court of St. Louis County, Missouri, styled Alan Presswood, D.C., P.C. v. Biosense

Medical Devices, LLC, et al. (the “State Court Action”).

       2.      The Class Action Petition (“Petition”) in the State Court Action was filed with the

Clerk of the Circuit Court of St. Louis County on or about October 30, 2019. Pursuant to 28

U.S.C. § 1446(a), copies of all process, pleadings and orders served upon Defendant Scott

Anthony Climes in the State Court Action are attached hereto as Exhibit A.

       3.      In the State Court Action, Plaintiff alleges that Defendants violated a federal

statute, the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“FDCPA”).

       4.      Any civil action is removable if the plaintiff could have originally brought the

action in federal court. See 28 U.S.C. § 1441(a).

                                                1
                                                                                        OM 546875.1
   Case: 4:19-cv-03303-RLW Doc. #: 1 Filed: 12/20/19 Page: 2 of 3 PageID #: 2



       5.      Under 28 U.S.C. § 1331 this Court has original federal question jurisdiction over

Plaintiff’s FDCPA claims.

       6.      Accordingly, pursuant to 28 U.S.C. § 1441(a), Defendants have the right to

remove the State Court Action to this Court, without regard to the citizenship or residency of the

parties or the amount in controversy.

       7.      Defendants were formally served with the Summons and Petition on

November 23, 2019. This removal is therefore timely pursuant to 28 U.S.C. § 1446(b).

       8.      Biosense Medical Devices, LLC and John Does 1-10, are the other defendants

joined in the State Court Action. This action may be removed without the consent of all

defendants. 28 U.S.C. § 1453(b).

       9.      By this Notice of Removal, Defendants do not waive any defense, jurisdictional

or otherwise, which they may possess. Defendants also do not concede that Plaintiff has stated a

claim against them.

       WHEREFORE, in accordance with the authorities set forth above, Defendant hereby

removes this action from the Circuit Court of St. Louis County, Missouri, to the United States

District Court for the Eastern District of Missouri.

       DATED this 20th day of December, 2019.

                                                  Respectfully submitted,
                                                  SPENCER FANE LLP

                                              By: /s/ Joshua C. Dickinson
                                                 Joshua C. Dickinson, #51446MO
                                                 13520 California Street, Suite 290
                                                 Omaha, NE 68154
                                                 (402) 965-8600 (telephone)
                                                 (402) 965-8601 (facsimile)
                                                 jdickinson@spencerfane.com



                                                 2
                                                                                        OM 546875.1
   Case: 4:19-cv-03303-RLW Doc. #: 1 Filed: 12/20/19 Page: 3 of 3 PageID #: 3



                                                     Patrick T. McLaughlin, #48633MO
                                                     1 North Brentwood Blvd., Suite 1000
                                                     St. Louis, MO 63105
                                                     (314) 863-7733 (telephone)
                                                     (314) 862-4656 (facsimile)
                                                     pmclaughlin@spencerfane.com
                                                     Attorneys for Defendant




                                 CERTIFICATE OF SERVICE
       I hereby certify that the foregoing document was filed electronically with the United
States District Court for the Eastern District of Missouri, this 20th day of December, 2019, with a
true copy mailed, first class postage prepaid, to:
       Max G. Margulis
       Margulis Law Group
       28 Old Belle Monte Rd.
       Chesterfield, MO 63017
       Attorney for Plaintiff
                                                     /s/ Joshua C. Dickinson




                                                     3
                                                                                           OM 546875.1
